Citation Nr: 0905868	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicide agents, and for hypertension, to include as 
secondary to diabetes mellitus.  In March 2008, the Veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicide agents.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  That decision was reversed by the U.S. 
Court of Appeals for the Federal Circuit, and the Secretary 
of Veterans Affairs in response imposed a Stay involving 
claims based upon herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Stay has 
since been lifted.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  The Board accordingly will proceed with 
the adjudication of the claim on the merits.

The issue of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran had active service in the waters offshore of 
Vietnam during the Vietnam War.  During that time, he on 
several occasions disembarked from the ships on which he 
served and set foot within the country of Vietnam.

2.  The Veteran has non-insulin-dependent diabetes mellitus 
that was diagnosed in 1997.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to an 
herbicide agent in Vietnam during his period of active 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

2.  The Veteran's diabetes mellitus is presumed to have 
developed as a result of herbicide exposure during service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran's Form DD-214 demonstrates that he had three 
years and six months of foreign and/or sea service, and that 
he received the Vietnam Service Medal, Vietnam Campaign 
Medal, and a Meritorious Unit Commendation.  The Veteran's 
service records show that he was stationed on the U.S.S. 
Dubuque and that he served as a chef stationed aboard the 
U.S.S. Iwo Jima.  The Veteran's military occupational 
specialty aboard the U.S.S. Dubuque is not clear from a 
review of his service records.  In March 2008 testimony 
before the Board, however, the Veteran stated that he served 
as a boatswain's mate aboard the U.S.S. Dubuque.  

Historical records show that the U.S.S. Dubuque made five 
Western Pacific deployments between 1968 and 1975 that saw 
extensive duty in Vietnam.  The veteran was stationed aboard 
the U.S.S. Dubuque in 1968.  The Veteran reported, in 
testimony before the Board and in written statements, that on 
several occasions during his service as a boatswain's mate 
stationed aboard the U.S.S. Dubuque, he disembarked from the 
ship in order to deliver supplies to troops stationed in the 
Republic of Vietnam.  In an attempt to verify the Veteran's 
report of having disembarked from the U.S.S. Dubuque and set 
foot on land in the Republic of Vietnam for the purpose of 
delivering supplies to troops, VA requested the 1968 history 
of the ship from the U.S. Armed Services Center for Unit 
Records Research (CURR), now the United States Army & Joint 
Services Records Research Center (JSSRC).  CURR collaborated 
with the Naval Historical Center in attempting to locate the 
requested history but was unable to find any information for 
the year of 1968.  Accordingly, CURR was unable to verify the 
Veteran's exposure to herbicide agents while serving aboard 
the U.S.S. Dubuque.

CURR was able to locate the 1969 command history of the 
U.S.S. Iwo Jima, which covers the period during which the 
Veteran served aboard that ship.  The ship's mission during 
that period was to transport and land combat troops in 
Vietnam.  The ship also provided medivac facilities and 
participated in amphibious operations.  The Veteran reported, 
in testimony before the Board and in written statements, that 
on four or five occasions during his service aboard the 
U.S.S. Iwo Jima, he disembarked from the ship in order to 
host parties to boost the morale of troops stationed ashore.  
In this regard, he submitted photographs which purport to 
demonstrate such parties.  The photographs clearly reflect 
troops on land carrying plates of food.  CURR noted in its 
response to the request for information that command 
histories, deck logs, muster rolls, and personnel diaries 
were the only administrative records produced by commissioned 
U.S. Navy ships during the Vietnam War that were permanently 
retained.  These records did not normally annotate 
individuals arriving or going ashore on a routine basis.  
Deck logs may indicate whether aircraft or boats arrived or 
departed but would not list the passengers by name, unless 
the individual was a very important person or high ranking 
officer.  Deck logs also did not commonly list the 
destinations of the aircraft and vessels.  Logbooks 
maintained aboard riverboats or launches were not considered 
permanent records.   Accordingly, CURR was unable to verify 
the Veteran's exposure to herbicide agents while serving 
aboard the U.S.S. Iwo Jima.

CURR indicated that the naval records that are kept 
permanently do not normally annotate individuals arriving or 
going ashore on a routine basis.  However, given that the 
available histories for both the U.S.S. Dubuque and U.S.S. 
Iwo Jima demonstrate that the mission of each ship included 
supporting combat troops stationed in Vietnam, and that the 
Veteran has provided credible testimony indicating that on 
several occasions he set foot within the Republic of Vietnam 
as a part of his duties, and that this testimony is supported 
by photographic evidence, and there is no evidence to the 
contrary, the Board will, giving the veteran the benefit of 
the doubt, presume that the Veteran disembarked from each 
ship for the purpose of setting foot within the Republic of 
Vietnam.  Having determined that the Veteran is entitled to 
the benefit of the doubt with regard to his having been 
physically present within the Republic of Vietnam during the 
Vietnam War, the Board finds that he is entitled to the 
presumption of exposure to Agent Orange.

Post-service medical records reflect the veteran was 
diagnosed with Type II diabetes mellitus in 1997.  Because he 
is entitled to the presumption of exposure to Agent Orange, 
and he was diagnosed with diabetes mellitus subsequent to his 
presumed exposure, and because there is no persuasive 
evidence of an intercurrent cause for diabetes mellitus, the 
veteran is entitled to the presumption that his diabetes 
mellitus was incurred as a result of herbicide exposure 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  Service connection for 
diabetes mellitus is therefore warranted and to this extent 
the appeal is granted.

ORDER


Service connection for diabetes mellitus is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for hypertension, to 
include as secondary to the Veteran's now service-connected 
diabetes mellitus.

The Veteran contends that his hypertension is the result of 
his service-connected diabetes mellitus.  At the very least, 
he contends that his hypertension has been aggravated by his 
service-connected diabetes mellitus.  

The initial diagnoses of diabetes mellitus and hypertension 
are not of record.  However, in his January 2005 claim for 
service connection, the Veteran stated that he was diagnosed 
with hypertension in 1995, and with diabetes mellitus in 
1997.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran has 
not yet been afforded a VA examination, and it remains 
unclear to the Board whether the Veteran's hypertension has 
been aggravated by his diabetes mellitus.  Because it is 
unclear based upon the evidence of record whether the 
Veteran's hypertension was caused or aggravated by his 
diabetes mellitus, the Board finds that a VA examination is 
necessary in order to fairly decide the Veteran's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the most recent VA treatment records in the file are 
dated in April 2005.  In March 2008 testimony before the 
Board, the Veteran stated that he had continued to receive 
treatment for diabetes mellitus and hypertension at the VA 
Medical Center in Columbia, South Carolina since that time.  
Because there are additional records that may be pertinent to 
the Veteran's claim, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the 
claims file records from the Columbia, 
South Carolina VA Medical Center dated 
from April 2005 to the present.

2.  After the above records have been 
associated with the file, schedule the 
Veteran for an appropriate VA 
examination for the purpose of 
ascertaining whether his hypertension 
is due to active duty service or 
related to his service-connected 
diabetes mellitus.  The claims folder 
should be reviewed by the examiner and 
the report should note that review.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's hypertension was either 
caused or aggravated (permanently 
worsened) by his diabetes mellitus or 
is otherwise due to active duty 
service.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


